Citation Nr: 0106759	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-04 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for total 
right knee replacement due to traumatic arthritis and 
meniscectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel






INTRODUCTION

The veteran served on active duty from June 1965 to October 
1968.  

On file is a report of an October 1998 rating decision 
wherein the veteran was assigned a temporary total 
convalescence evaluation for a total replacement of his right 
knee effective from June 15, 1998 through July 31, 1998, and 
a total schedular evaluation effective from August 1, 1998 
through July 31, 1998, with reduction to 30 percent effective 
from August 1, 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO denied entitlement to an evaluation 
in excess of 30 percent for the total right knee replacement 
due to arthritis and meniscectomy.


FINDING OF FACT

The veteran's status post right knee replacement is 
productive of disablement which more closely approximates not 
more than chronic residuals consisting of severe painful 
motion or weakness, with no additional functional loss due to 
pain or other pathology.  


CONCLUSION OF LAW

The criteria for an increased evaluation of 60 percent for a 
total right knee replacement due to traumatic arthritis and 
meniscectomy are met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. 5107); 38 C.F.R. §§ 4.7, 4.40, 4.41, 4.45, 4.71, Plate 
II, 4.71a, Diagnostic Code (DC) 5055 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) reflects that 
the veteran was seen for a right knee injury in 1966.  He 
underwent an arthrotomy and meniscectomy later that year.  At 
the time of separation in September 1968, there was a 7 inch 
surgical scar on the right knee.  The examiner noted that 
there were no residual right knee problems.  

Post service VA examination in May 1980 showed mild laxity of 
the ligaments in the right knee and motion was from 0 to 135 
degrees.  There was increased crepitance beneath the patella 
on motion.  X-rays revealed degenerative changes in the knee.  

In July 1980 the RO granted entitlement to service connection 
for a right knee disorder, and a 10 percent rating was 
assigned.  

A VA examination report from November 1981 indicates that the 
veteran underwent a right knee arthrotomy and resection in 
October 1981.  Upon VA examination in January 1982, extension 
was normal to 0 degrees but flexion was limited to 130 
degrees.  There was increased crepitance.  X-rays showed 
medial joint space narrowing with degenerative arthritis.  

In December 1980 the RO increased the veteran's right knee 
disability rating to 20 percent.  

VA records, to include examination reports dated in March 
1983 and April 1987, reflect little change in the right knee 
condition, and numerous rating decisions throughout the 1980s 
show that the 20 percent rating for the service-connected 
right knee disability was continued.  

The Board notes, however, that a VA record from 1987 shows 
that the veteran underwent a total right knee replacement in 
August 1987 for which a temporary total rating (TTR) was 
assigned in a September 1987 determination.  Following the 
TTR rating, the veteran was granted a 30 percent rating for 
his right knee disorder pursuant to DC 5055 by the RO in 
November 1987.  

A VA examination report in June 1989 shows that the veteran 
had a well-healed anterior and medial scar.  Range of motion 
was from 0 to 110 degrees.  There was mild medial and lateral 
instability, and a markedly positive drawer sign consistent 
with the veteran's lack of anterior cruciate on the 
replacement.  X-ray showed a well-done total knee replacement 
cemented with no evidence of loosening.  

In July 1989 the RO continued the 30 percent rating.  

Subsequently dated private records show that the veteran 
underwent revision of the previous total right knee 
replacement in January 1994.  Thus, in June 1994 the RO 
assigned a TTR.  

A May 1995 VA examination report reflects that the right knee 
prosthesis was in satisfactory alignment without loosening.  
Range of motion was from 0 degrees of extension to 115 
degrees of flexion compared to 0 to 135 degrees on the 
opposite knee.  A bony block was present at the end of 
flexion.  There was mild to moderate laxity of the medial 
collateral ligament of the right knee.  

In a June 1995 rating decision, the 30 percent rating in 
effect for the service-connected right knee was confirmed and 
continued.  

A VA examination report from March 1997 reflects that the 
prosthetic appliance continued to be in satisfactory position 
and alignment.  Motion of the right knee was full extension 
to 95 degrees of flexion.  There was a mild varus valgus 
instability with pain.  The veteran exhibited an antalgic 
gait with obvious discomfort.  



The 30 percent rating was continued by the RO in May 1997.  

A private hospital report from June 1998 reflects that the 
veteran underwent revision of right knee replacement with 
removal of loose total knee components including the tibial 
component, femoral component, and patellar component, and all 
bone cement.  

In October 1998, as reported earlier, the RO granted a TTR 
based on the June 1998 surgery.  

When examined by VA in September 1999, the veteran exhibited 
full extension and flexion to about 45 degrees in the right 
knee.  There was no varus or valgus instability, and no 
anterior or posterior instability.  Neurological examination 
was within normal limits.  There was no effusion, and X-rays 
were interpreted as showing cemented stemmed implants with a 
constrain prosthesis in place.  The examiner diagnosed 
degenerative arthritis of the right knee, status post right 
knee replacement times three with limited range of motion and 
pain.

Subsequently added to the record were private records as 
provided by WCM, MD, dated from 1992 through January 1999.  
In November 1998 there was no effusion in the right knee and 
fairly good range of motion.  There was some medial lateral 
instability.  X-ray showed that the alignment of the 
prosthesis was good.  The physician's statement from January 
1999 indicates that the veteran had very limited range of 
motion in the right knee and was not able to sit in a vehicle 
and operate foot controls because his knee would not bend 
enough.  The doctor opined that the veteran should not be 
standing or walking all day, as he needed to take it easy on 
the leg.  He felt that the veteran should retire.  The doctor 
noted that since the most recent surgery, the veteran's range 
of motion in the right knee was to 60 degrees of flexion.  

This physician also advised that he had been taking care of 
the veteran for many years.  He stated that the veteran was 
currently disabled as a result of an infected and failed 
total knee replacement.  He had already had four major 
operations on the knee.  The two most recent operations on 
the knee had been first to remove the total knee replacement 
that was loose and possibly infected, and insert a spacer 
device, and then treat the veteran with six weeks of 
intravenous antibiotics.  During this period of time, the 
veteran had essentially no motion in his knee.  Following 
that, a new total knee replacement was inserted.  The 
physician noted that the veteran had worked extremely 
diligently to try to regain his motion, but this motion so 
far was to only 60 degrees of flexion.  

This did not allow the veteran to bend his knee enough to put 
his foot flat on the floor when he was sitting in a chair.  
Also, because this was the third implant, it was extremely 
important that he take it very easy on it.  Further loosening 
or another surgery would either mean that he would have to 
have his leg amputated, or there would have to be a fusion of 
the knee.  The physician concluded that either would be 
extremely disabling.

In his February 2000 appeal to the Board the veteran reported 
that his right knee was in constant pain, and described 
various disabling manifestations encompassing limited walking 
ability, discomfort, need to drive with two feet, and lack of 
mobility.


Pertinent Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by the VA Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2000).  

The percentage ratings contained in the rating schedule 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2000), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).

In cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish, in addition to the 
etiological, anatomical, pathological, laboratory, and 
prognostic data required for ordinary medical classification, 
a description of the effects of the disability upon the 
person's ordinary activity.  38 C.F.R. § 4.10 (2000).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2000); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on the functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2000).  Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (2000).  

Inquiry must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2000).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2000).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2000).  However, the evaluation of the same 
"disability" or the same "manifestations' under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2000).  The Court 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

Replacement of either knee joint with a prosthesis warrants a 
100 percent evaluation for a one-year period following 
implantation of the prosthesis.  This period commences at the 
conclusion of the initial grant of a total rating for one 
month following hospital discharge pursuant to 38 C.F.R. § 
4.30.  Thereafter, a 60 percent evaluation is warranted if 
there are chronic residuals consisting of severely painful 
motion or severe weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain or limitation 
of motion, the disability will be rated be rated by analogy 
to DCs 5256, 5261 or 5262. The minimum evaluation is 30 
percent.  38 C.F.R. § 4.71a, DC 5055.

A 30 percent evaluation may be assigned for ankylosis of a 
knee at a favorable angle in full extension, or in slight 
flexion between 0 degrees and 10 degrees.  A 40 percent 
evaluation may be assigned for ankylosis of a knee in flexion 
between 10 degrees and 20 degrees.  

A 50 percent evaluation may be assigned for ankylosis of knee 
in flexion between 20 degrees and 45 degrees.  A 60 percent 
evaluation may be assigned for extremely unfavorable 
ankylosis of a knee in flexion at an angle of 45 degrees or 
more.  38 C.F.R. § 4.71a; Diagnostic Code 5256 (2000).

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. § 
4.71a, DC 5261.

A 10 percent evaluation may be assigned for malunion of a 
tibia and fibula with slight knee or ankle disability.  A 20 
percent evaluation may be assigned for malunion of a tibia 
and fibula with moderate knee or ankle disability.  A 30 
percent evaluation may be assigned for malunion of a tibia or 
fibula with marked knee or ankle disability.  A 40 percent 
evaluation may be assigned for nonunion of a tibia or fibula 
with loose motion, requiring brace.  38 C.F.R. § 4.71a; 
Diagnostic Code 5262 (2000).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  



When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.  

In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  

A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003-5010.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5107).

Duty to Assist

Recently enacted law provides that upon receipt of a complete 
or substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  H.R. 4864, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A)

Further, the law provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law further provides that 
the Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the Veterans Claims 
Assistance Act of 2000, (to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3)).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identified to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe and further action to 
be taken by the Secretary with respect to the claim.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2)).  

The law further states that whenever the Secretary attempts 
to obtain records from a Federal department or agency under 
this subsection or subsection (c), the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  Veterans Claims Assistance Act of 2000, (to be 
codified at 38 U.S.C.A. § 5103A(b)(3)).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1)  The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to active 
military, naval, or air service that are 
held or maintained by a governmental 
entity.  

(2)  Records of relevant medical 
treatment or examination of the claimant 
at Department health-care facilities or 
at the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.  

(3)  Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.  

Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103(c)).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  




An examination is deemed "necessary" if the evidence of 
record (lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000 (to be codified at 38 U.S.C.A. § 5103A(d)).  

Newly enacted legislation now provides as follows:  

(a)  Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.  

(b)  The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  

When there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. 5107)

Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, including ant 
relevant records adequately identified by the veteran as well 
as authorized by him to be obtained.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5103A(b)); 
see also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), affirmed sub nom. 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

In this case, the Board concludes that the requirements of 
the Veterans Claims Assistance Act of 2000 have been met.  
Multiple examinations have been provided and medical 
treatment records have been requested or obtained.  The 
appellant has been notified that he is ultimately responsible 
for obtaining records.  No further evidence clearly relevant 
to the issue on appeal has been identified, and there is no 
current outstanding request for assistance in obtaining 
additional information.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist the appellant as mandated by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(A), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103A)).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.

As noted earlier, Congress recently passed the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), modifying the adjudication of all pending claim.  
As set forth above, the new law revises the former 
38 U.S.C.A. § 5107(a) to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim,  It 
also specifically enumerates the requirements of the duty to 
assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law without it first being considered by the RO.  As set 
forth above, VA has already met all obligations to the 
veteran under this new law.  Moreover, the veteran has been 
offered the opportunity to submit evidence and argument on 
the merits of the issues on appeal, and has done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication of the veteran's claim by the RO under the new 
law would only serve to further delay resolution of his 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1995).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Initially, the Board notes that the medical evidence of 
record reveals that the veteran had degenerative joint 
disease of the right knee prior to undergoing initial total 
right knee replacement surgery in 1994.  Since the veteran 
underwent initial replacement of the right knee joint at that 
time, he now has an artificial joint of the right knee.  
Thus, a separate rating for arthritis of this artificial 
joint is not warranted and the provisions of VAOPGCPREC 23-97 
are not for application, as there is no longer any arthritis 
shown in the knee joint.  

The evidence also indicates that the veteran has multiple 
scars associated with the right knee surgeries.  The evidence 
does not indicate that these scars are symptomatic, but have 
been reported as well healed.  In this regard, there is no 
evidence of scarring manifested by poor nourishment with 
repeated ulceration, tenderness and pain on objective 
demonstration, or causation of limitation on function.  

The Board finds that separate compensable evaluations for the 
scars are not warranted under the provisions of 38 C.F.R. § 
4.118, DCs 7803, 7804, and 7805 with related codes for 
limitation of motion.  

Nor does the evidence indicate the presence of related 
neurological conditions warranting separate evaluations or 
muscle injuries warranting an evaluation under the provisions 
of 38 C.F.R. § 4.73 that is higher than the evaluation 
assigned under diagnostic code 5055 for the right knee 
disability.  Only one evaluation for the musculoskeletal 
symptoms may be assigned unless they affect separate body 
functions or produce separate functional impairment.  38 
C.F.R. § 4.14 (2000).

The RO has rated the appellant's right knee disability as 30 
percent disabling under diagnostic code 5055.  The current 30 
percent evaluation contemplates minimal disablement.  Under 
this diagnostic code a 100 percent evaluation is assigned for 
prosthetic replacement of the knee joint for one year 
following implantation of prosthesis.  The RO, as reported 
earlier, properly granted the veteran a 100 percent 
evaluation for one year pursuant to his June 1998 total knee 
replacement.  The RO reduced the evaluation to 30 percent on 
the basis of minimal residual disability shown by the 
evidentiary record.  The Board disagrees.

In this regard the Board notes that an intermediate 60 
percent evaluation may be assigned for chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  While the evidentiary record is not 
unequivocal as to sever painful motion or weakness, the Board 
is of the opinion that a question has been presented as to 
which of two disability evaluations would more properly 
classify the severity of his right knee disability.  
38 C.F.R. § 4.7.  Considering the veteran's statements on 
appeal as to residual constant pain, and his personal 
physician's statements who has treated him for many years, 
the Board cannot conclude that only residual minimal 
disability characterizes the right knee disability.

The evidentiary record as a whole more closely favors 
association of the diagnostic criteria for the next higher 
evaluation of 60 percent with the veteran's right knee 
disability.  In this respect, the record is clear in showing 
that the veteran has been complaining of chronic pain.  

The most recent examination report, brief though it is, 
specifically shows that the examiner recorded pain as one of 
the disabling manifestations of the right knee.  The 
veteran's personal physician has delineated very specific 
limiting aspects of function adversely affecting the 
veteran's ability to drive a car.  The veteran himself has 
elaborated on his limitations, and has included additional 
limited functions such as walking.

For the foregoing reasons, the Board is of the opinion that 
the evidentiary record adequately supports a grant of the 
next higher evaluation of 60 percent under diagnostic code 
5055 for the service-connected disability of the right knee.  
Of course the maximum schedular evaluation of 100 percent is 
not for application unless the veteran again undergoes total 
knee replacement surgery.

As to whether a higher schedular evaluation may be assigned 
under other applicable diagnostic codes, the Board notes that 
as to diagnostic code 5256, the maximum schedular evaluation 
is 60 percent, the evaluation already granted by the Board 
for the veteran'' right knee disability.  In any event, the 
record does not show that the veteran has extremely 
unfavorable ankylosis of the right knee to permit assignment 
of the maximum schedular evaluation of 60 percent under this 
diagnostic code.  Application of the criteria under the other 
earlier discussed diagnostic codes does not provide a basis 
for an evaluation in excess of 60 percent since for example, 
the maximum schedular evaluation permissible under diagnostic 
code 5261 for limitation of extension of a leg is 50 percent, 
or under diagnostic code 5262 for nonunion of a tibia and 
fibula is 40 percent.

As to evaluation of functional loss due to pain on use or due 
to flare-ups under 38 C.F.R. §§ 4.40, 4.45, the Board notes 
that the granted 60 percent evaluation adequately compensates 
the veteran in this regard.  The evidentiary record has not 
shown weakened movement, excess fatigability, limitation of 
motion, and incoordination to a degree of impairment in 
excess of that which is contemplated in the granted 60 
percent evaluation.  



Additional Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO provided and obviously 
considered the criteria for assignment of an extraschedular 
evaluation; however, the RO did not grant an increased 
evaluation on this basis.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1). As to the 
disability picture presented in this case, the Board cannot 
conclude that it is so unusual or exceptional, with such 
related factors as frequent hospitalization or marked 
interference with employment, as to preclude application of 
the regular schedular standards.

The Board recognizes that the veteran has had several right 
knee surgeries due to the service-connected right knee 
disability, but the medical evidence indicates that he has 
had good results from the most recent surgery in 1998.  
Current frequent inpatient care and marked interference with 
employment generally has not been shown to warrant referral 
of the veteran's case for consideration of extraschedular 
evaluation.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
right knee disability.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to an increased evaluation of 60 percent for a 
total right knee replacement due to traumatic arthritis and 
meniscectomy is granted, subject to the governing criteria 
applicable to the payment of monetary benefits.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

